Exhibit 10.3

 

ELECTRIC CITY CORP.

SECURITY AGREEMENT

 

To:

 

Laurus Master Fund, Ltd.

 

 

c/o Onshore Corporate Services, Ltd.

 

 

P.O. Box 1234 G.T

 

 

Queensgate House

 

 

South Church Street

 

 

Grand Cayman, Cayman Islands

 

Gentlemen:

 


1.             TO SECURE THE PAYMENT OF ALL OBLIGATIONS (AS HEREAFTER DEFINED),
WE HEREBY GRANT TO YOU A CONTINUING SECURITY INTEREST IN ALL OF THE FOLLOWING
PROPERTY NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY US, OR IN WHICH WE NOW
HAVE OR AT ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST (THE
“COLLATERAL”): ALL ACCOUNTS, INVENTORY, EQUIPMENT, GOODS, DOCUMENTS, INSTRUMENTS
(INCLUDING, WITHOUT LIMITATION, PROMISSORY NOTES), CONTRACT RIGHTS, GENERAL
INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT INTANGIBLES AND AN ABSOLUTE
RIGHT TO LICENSE ON TERMS NO LESS FAVORABLE THAN THOSE CURRENT IN EFFECT AMONG
OUR AFFILIATES, BUT NOT OWN INTELLECTUAL PROPERTY), CHATTEL PAPER, SUPPORTING
OBLIGATIONS, INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS, TRADEMARKS AND
TRADESTYLES IN WHICH WE NOW HAVE OR HEREAFTER MAY ACQUIRE ANY RIGHT, TITLE OR
INTEREST, ALL PROCEEDS AND PRODUCTS THEREOF (INCLUDING, WITHOUT LIMITATION,
PROCEEDS OF INSURANCE) AND ALL ADDITIONS, ACCESSIONS AND SUBSTITUTIONS THERETO
OR THEREFOR.   IN THE EVENT WE WISH TO FINANCE THE ACQUISITION OF ANY HEREAFTER
ACQUIRED EQUIPMENT AND HAVE OBTAINED A COMMITMENT FROM A FINANCING SOURCE TO
FINANCE SUCH EQUIPMENT FROM AN UNRELATED  THIRD PARTY, YOU AGREE TO RELEASE YOUR
SECURITY INTEREST ON SUCH HEREAFTER ACQUIRED EQUIPMENT SO FINANCED BY SUCH THIRD
PARTY FINANCING SOURCE.

 


2.             THE TERM “OBLIGATIONS” AS USED HEREIN SHALL MEAN AND INCLUDE ALL
DEBTS, LIABILITIES AND OBLIGATIONS OWING BY (A) US TO YOU HEREUNDER AND UNDER
THE CONVERTIBLE TERM NOTE DATED AS OF THE DATE HEREOF MADE BY US IN FAVOR OF YOU
IN THE ORIGINAL PRINCIPAL AMOUNT OF $1,000,000, AS AMENDED, MODIFIED AND
SUPPLEMENTED FROM TIME TO TIME OR OTHERWISE (AS AMENDED, MODIFIED AND
SUPPLEMENTED FROM TIME TO TIME, THE “NOTE”).

 


3.             WE HEREBY REPRESENT, WARRANT AND COVENANT TO YOU THAT: (A) WE ARE
A COMPANY VALIDLY EXISTING, IN GOOD STANDING AND FORMED UNDER THE LAWS OF THE
STATE OF DELAWARE  AND WE WILL PROVIDE YOU THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE OF ANY CHANGE IN OUR STATE OF FORMATION; (B) OUR LEGAL NAME IS ELECTRIC
CITY CORP., AS SET FORTH IN OUR CERTIFICATE OF INCORPORATION AS AMENDED THROUGH
THE DATE HEREOF; (C) WE ARE THE LAWFUL OWNER OF THE COLLATERAL AND HAVE THE SOLE
RIGHT TO GRANT A SECURITY INTEREST THEREIN AND WILL DEFEND THE COLLATERAL
AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS AND ENTITIES; (D) WE WILL KEEP THE
COLLATERAL FREE AND CLEAR OF ALL ATTACHMENTS, LEVIES, TAXES, LIENS, SECURITY
INTERESTS AND ENCUMBRANCES OF EVERY KIND AND NATURE (“ENCUMBRANCES”), OTHER THAN
PERMITTED ENCUMBRANCES (AS HEREINAFTER DEFINED), EXCEPT TO THE EXTENT SAID
ENCUMBRANCE DOES NOT SECURE INDEBTEDNESS IN EXCESS OF $100,000 AND SUCH
ENCUMBRANCE IS REMOVED OR OTHERWISE RELEASED WITHIN 10 DAYS OF THE CREATION
THEREOF; (E) WE WILL AT OUR OWN COST AND EXPENSE KEEP THE COLLATERAL IN GOOD
STATE OF REPAIR (ORDINARY WEAR AND TEAR EXCEPTED) AND WILL NOT WASTE OR DESTROY
THE SAME OR ANY PART THEREOF OTHER THAN ORDINARY COURSE DISCARDING OF ITEMS NO
LONGER USED OR USEFUL IN OUR BUSINESS; (F) WE WILL NOT WITHOUT YOUR PRIOR
WRITTEN CONSENT, SELL, EXCHANGE, LEASE OR OTHERWISE DISPOSE OF THE COLLATERAL,
WHETHER BY SALE, LEASE OR OTHERWISE, EXCEPT FOR THE SALE OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY
COURSE OF BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT
HAVING AN AGGREGATE FAIR MARKET VALUE OF

 

--------------------------------------------------------------------------------


 


NOT MORE THAN $25,000 AND ONLY TO THE EXTENT THAT (I) THE PROCEEDS OF ANY SUCH
DISPOSITION ARE USED TO ACQUIRE REPLACEMENT COLLATERAL WHICH IS SUBJECT TO YOUR
FIRST PRIORITY SECURITY INTEREST OR ARE USED TO REPAY OBLIGATIONS OR TO PAY
GENERAL CORPORATE EXPENSES, OR (II) FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT WHICH CONTINUES TO EXIST THE PROCEEDS OF WHICH ARE REMITTED TO YOU TO BE
HELD AS CASH COLLATERAL FOR THE OBLIGATIONS;  (G) WE WILL INSURE THE COLLATERAL
IN YOUR NAME AGAINST LOSS OR DAMAGE BY FIRE, THEFT, BURGLARY, PILFERAGE, LOSS IN
TRANSIT AND SUCH OTHER HAZARDS AS YOU SHALL SPECIFY IN AMOUNTS AND UNDER
POLICIES BY INSURERS ACCEPTABLE TO YOU AND ALL PREMIUMS THEREON SHALL BE PAID BY
US AND THE POLICIES DELIVERED TO YOU.  IF WE FAIL TO DO SO, YOU MAY PROCURE SUCH
INSURANCE AND THE COST THEREOF SHALL CONSTITUTE OBLIGATIONS; (H) WE WILL AT ALL
REASONABLE TIMES ALLOW YOU OR YOUR REPRESENTATIVES FREE ACCESS TO AND THE RIGHT
OF INSPECTION OF THE COLLATERAL; (I) WE HEREBY INDEMNIFY AND SAVE YOU HARMLESS
FROM ALL LOSS, COSTS, DAMAGE, LIABILITY AND/OR EXPENSE, INCLUDING REASONABLE
ATTORNEYS’ FEES, THAT YOU MAY SUSTAIN OR INCUR TO ENFORCE PAYMENT, PERFORMANCE
OR FULFILLMENT OF ANY OF THE OBLIGATIONS AND/OR IN THE ENFORCEMENT OF THIS
AGREEMENT OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING EITHER
AGAINST YOU OR US CONCERNING ANY MATTER GROWING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, AND/OR ANY OF THE OBLIGATIONS AND/OR ANY OF THE COLLATERAL
EXCEPT TO THE EXTENT CAUSED BY YOUR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
(J) WITH RESPECT TO ALL ACCOUNTS ARISING OUT OF CONTRACTS BETWEEN US AND THE
UNITED STATES OF AMERICA, OR ANY STATE, OR ANY DEPARTMENT, AGENCY OR
INSTRUMENTALITY OF ANY OF THEM (EACH, A “GOVERNMENT CONTRACT”), WE WILL SO
NOTIFY YOU IN WRITING AND COMPLY WITH ANY GOVERNMENTAL NOTICE OR APPROVAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH THE FEDERAL
ASSIGNMENT OF CLAIMS ACT, (K) EACH ACCOUNT SHALL CONFORM TO THE FOLLOWING
CRITERIA: (I) SHIPMENT OF THE MERCHANDISE OR RENDITION OF SERVICES HAS BEEN
COMPLETED, (II) MERCHANDISE OR SERVICES SHALL NOT HAVE BEEN REJECTED OR DISPUTED
BY THE ACCOUNT DEBTOR AND THERE SHALL NOT HAVE BEEN ASSERTED ANY OFFSET, DEFENSE
OR COUNTERCLAIM (OTHER THAN ANY SUCH REJECTIONS, DISPUTES, OFFSETS, DEFENSES OR
COUNTERCLAIMS WHICH IN THE AGGREGATE DO NOT AT ANY TIME EXCEED $100,000 (III)
THE PROCEEDS OF SUCH ACCOUNT SHALL BE REMITTED BY THE APPLICABLE ACCOUNT DEBTOR
TO AND BE ON DEPOSIT IN THE PLEDGED ACCOUNT (AS HEREAFTER DEFINED) WITHIN FORTY
(40) DAYS FROM INVOICE DATE, AND (IV) IS A GOOD AND VALID ACCOUNT REPRESENTING
AN UNDISPUTED BONA FIDE INDEBTEDNESS INCURRED BY THE ACCOUNT DEBTOR LIABLE
THEREFOR, FOR A FIXED SUM AS SET FORTH IN THE INVOICE RELATING THERETO WITH
RESPECT TO AN UNCONDITIONAL SALE AND DELIVERY UPON THE STATED TERMS OF GOODS
SOLD BY US, OR WORK, LABOR AND/OR SERVICES RENDERED BY US, AS APPLICABLE; (L) WE
SHALL HAVE NO ACCESS TO ANY FUNDS ON DEPOSIT IN ANY PLEDGED ACCOUNT (AS
HEREAFTER DEFINED), EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THE CONTROL
AGREEMENT (AS HEREAFTER DEFINED) AND THE CONTROL AGREEMENT (AS HEREAFTER
DEFINED) AND WE SHALL COMPLY WITH THE TERMS AND PROVISIONS OF THE CONTROL
AGREEMENT (AS HEREAFTER DEFINED.  FOR PURPOSES HEREOF, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:  (1)“CONTROL AGREEMENT” SHALL MEAN THE MULTI PARTY
BLOCKED ACCOUNT AGREEMENT  DATED AS OF THE DATE HEREOF AMONG US, YOU AND
AMERICAN CHARTERED BANK, AS AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME TO
TIME, (2) “PLEDGED ACCOUNTS” SHALL HAVE THE MEANING SET FORTH ON SCHEDULE A TO
THE CONTROL AGREEMENT, AND (3) “PERMITTED ENCUMBRANCES” MEANS “PERMITTED LIENS”
AS SUCH TERM IS DEFINED IN THAT CERTAIN OTHER SECURITY AGREEMENT DATED AS OF
SEPTEMBER 11, 2003 BETWEEN ELECTRIC CITY CORP. AND LAURUS MASTER FUND, LTD.

 


4.             FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, YOU SHALL HAVE THE RIGHT TO INSTRUCT ALL OF OUR ACCOUNT DEBTORS TO
REMIT PAYMENTS ON ALL ACCOUNTS IN ACCORDANCE WITH YOUR EXPRESS WRITTEN
INSTRUCTIONS:  PROVIDED, HOWEVER, THE ACCOUNT DEBTOR LIABLE UNDER THE GOVERNMENT
CONTRACT SHALL BE INSTRUCTED ON OR PRIOR TO THE DATE HEREOF TO REMIT PAYMENTS ON
ALL ACCOUNTS ARISING UNDER THE GOVERNMENT CONTRACT TO COLLATERAL ACCOUNT NUMBER
                      IN OUR NAME AT AMERICAN CHARTERED BANK (THE “PLEDGED
ACCOUNT”).  WITH RESPECT TO ACCOUNTS ARISING FROM THE GOVERNMENT CONTRACT, WE
SHALL EXECUTE ALL SUCH DOCUMENTATION AS YOU SHALL REQUIRE SO AS TO COMPLY WITH
THE FEDERAL ASSIGNMENT OF CLAIMS ACT AND TO INSTRUCT THE GOVERNMENTAL AGENCY
PARTY TO THE GOVERNMENT CONTRACT TO REMIT ALL ACCOUNTS ARISING THEREUNDER TO THE
PLEDGED ACCOUNT OR SUCH OTHER ADDRESS AND/OR DEPOSIT ACCOUNT AS YOU SHALL DIRECT
IN WRITING.  IF, DESPITE SUCH INSTRUCTIONS, WE SHALL RECEIVE ANY PAYMENTS WITH
RESPECT TO ACCOUNTS, WE SHALL RECEIVE SUCH PAYMENTS IN TRUST FOR YOUR BENEFIT,
SHALL SEGREGATE SUCH PAYMENTS FROM OUR OTHER FUNDS AND SHALL DELIVER OR CAUSE TO
BE DEPOSITED IN THE PLEDGED ACCOUNT OR DELIVERED TO YOU, IN THE SAME FORM AS SO
RECEIVED WITH ALL NECESSARY ENDORSEMENTS, ALL SUCH PAYMENTS AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER OUR RECEIPT
THEREOF.

 

2

--------------------------------------------------------------------------------


 


YOU SHALL HAVE FULL POWER AND AUTHORITY TO COLLECT EACH ACCOUNT, THROUGH LEGAL
ACTION OR OTHERWISE, AND MAY SETTLE, COMPROMISE, OR ASSIGN (IN WHOLE OR IN PART)
THE CLAIM FOR ANY ACCOUNT, OR OTHERWISE EXERCISE ANY OTHER RIGHT NOW EXISTING OR
HEREAFTER ARISING WITH RESPECT TO ANY ACCOUNT IF SUCH ACTION WILL FACILITATE
COLLECTION.

 


5.             WE SHALL BE IN DEFAULT UNDER THIS AGREEMENT UPON THE HAPPENING OF
ANY OF THE FOLLOWING EVENTS OR CONDITIONS, EACH SUCH EVENT OR CONDITION AN
“EVENT OF DEFAULT” (A) WE SHALL FAIL TO PAY WHEN DUE OR PUNCTUALLY PERFORM ANY
OF THE OBLIGATIONS; (B) ANY COVENANT, WARRANTY, REPRESENTATION OR STATEMENT MADE
OR FURNISHED TO YOU BY US OR ON OUR BEHALF WAS FALSE IN ANY MATERIAL RESPECT
WHEN MADE OR FURNISHED; (C) THE LOSS, THEFT, SUBSTANTIAL DAMAGE, DESTRUCTION,
SALE OR ENCUMBRANCE TO OR OF ANY OF THE COLLATERAL OR THE MAKING OF ANY LEVY,
SEIZURE OR ATTACHMENT THEREOF OR THEREON  EXCEPT TO THE EXTENT SAID LEVY,
SEIZURE OR ATTACHMENT DOES NOT SECURE INDEBTEDNESS IN EXCESS OF $100,000 AND
SUCH LEVY, SEIZURE OR ATTACHMENT HAS NOT BEEN REMOVED OR OTHERWISE RELEASED
WITHIN  10 DAYS  OF THE CREATION OR THE ASSERTION THEREOF; (D) WE SHALL BECOME
INSOLVENT, CEASE OPERATIONS, DISSOLVE, TERMINATE OUR BUSINESS EXISTENCE, MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, SUFFER THE APPOINTMENT OF A RECEIVER,
TRUSTEE, LIQUIDATOR OR CUSTODIAN OF ALL OR ANY PART OF OUR PROPERTY; (E) ANY
PROCEEDINGS UNDER ANY BANKRUPTCY OR INSOLVENCY LAW SHALL BE COMMENCED BY OR
AGAINST US AND IF COMMENCED AGAINST US SHALL NOT BE DISMISSED WITHIN 30 DAYS;
(F) WE SHALL REPUDIATE, PURPORT TO REVOKE OR FAIL TO PERFORM ANY OF OUR
OBLIGATIONS UNDER THE NOTE; OR (G) AN EVENT OF DEFAULT SHALL HAVE OCCURRED UNDER
AND AS DEFINED IN THE NOTE.

 


6.             UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AT ANY TIME
THEREAFTER, YOU MAY DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE AND YOU
SHALL HAVE THE REMEDIES OF A SECURED PARTY PROVIDED IN THE UNIFORM COMMERCIAL
CODE AS IN EFFECT IN THE STATE OF NEW YORK, THIS AGREEMENT AND OTHER APPLICABLE
LAW.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AT ANY TIME THEREAFTER,
YOU WILL HAVE THE RIGHT TO TAKE POSSESSION OF THE COLLATERAL AND TO MAINTAIN
SUCH POSSESSION ON OUR PREMISES OR TO REMOVE THE COLLATERAL OR ANY PART THEREOF
TO SUCH OTHER PREMISES AS YOU MAY DESIRE.  UPON YOUR REQUEST, WE SHALL ASSEMBLE
THE COLLATERAL AND MAKE IT AVAILABLE TO YOU AT A PLACE DESIGNATED BY YOU.  IF
ANY NOTIFICATION OF INTENDED DISPOSITION OF ANY COLLATERAL IS REQUIRED BY LAW,
SUCH NOTIFICATION, IF MAILED, SHALL BE DEEMED PROPERLY AND REASONABLY GIVEN IF
MAILED AT LEAST TEN (10) DAYS BEFORE SUCH DISPOSITION, POSTAGE PREPAID,
ADDRESSED TO US EITHER AT OUR ADDRESS SHOWN HEREIN OR AT ANY ADDRESS APPEARING
ON YOUR RECORDS FOR US.  ANY PROCEEDS OF ANY DISPOSITION OF ANY OF THE
COLLATERAL SHALL BE APPLIED BY YOU TO THE PAYMENT OF ALL EXPENSES IN CONNECTION
WITH THE SALE OF THE COLLATERAL, INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER
LEGAL EXPENSES AND DISBURSEMENTS AND THE REASONABLE EXPENSE OF RETAKING,
HOLDING, PREPARING FOR SALE, SELLING, AND THE LIKE, AND ANY BALANCE OF SUCH
PROCEEDS MAY BE APPLIED BY YOU TOWARD THE PAYMENT OF THE OBLIGATIONS IN SUCH
ORDER OF APPLICATION AS YOU MAY ELECT, AND WE SHALL BE LIABLE FOR ANY
DEFICIENCY.

 


7.             IF WE DEFAULT IN THE PERFORMANCE OR FULFILLMENT OF ANY OF THE
TERMS, CONDITIONS, PROMISES, COVENANTS, PROVISIONS OR WARRANTIES ON OUR PART TO
BE PERFORMED OR FULFILLED UNDER OR PURSUANT TO THIS AGREEMENT, YOU MAY, AT YOUR
OPTION WITHOUT WAIVING YOUR RIGHT TO ENFORCE THIS AGREEMENT ACCORDING TO ITS
TERMS, IMMEDIATELY OR AT ANY TIME THEREAFTER AND WITHOUT NOTICE TO US, PERFORM
OR FULFILL THE SAME OR CAUSE THE PERFORMANCE OR FULFILLMENT OF THE SAME FOR OUR
ACCOUNT AND AT OUR SOLE COST AND EXPENSE, AND THE COST AND EXPENSE THEREOF
(INCLUDING REASONABLE ATTORNEYS’ FEES) SHALL BE ADDED TO THE OBLIGATIONS AND
SHALL BE PAYABLE ON DEMAND WITH INTEREST THEREON AT THE HIGHEST RATE PERMITTED
BY LAW OR, AT YOUR OPTION, DEBITED BY YOU FROM THE PLEDGED ACCOUNT.

 


8.             WE APPOINT YOU, ANY OF YOUR OFFICERS, EMPLOYEES OR ANY OTHER
PERSON OR ENTITY WHOM YOU MAY DESIGNATE AS OUR ATTORNEY, WITH POWER TO EXECUTE
SUCH DOCUMENTS IN OUR BEHALF AND TO SUPPLY ANY OMITTED INFORMATION AND CORRECT
PATENT ERRORS IN ANY DOCUMENTS EXECUTED BY US OR ON OUR BEHALF; TO FILE
FINANCING STATEMENTS AGAINST US COVERING THE COLLATERAL; TO SIGN OUR NAME ON
PUBLIC RECORDS; AND TO DO ALL OTHER THINGS YOU DEEM NECESSARY TO CARRY OUT THIS
AGREEMENT.  WE HEREBY RATIFY AND APPROVE ALL ACTS OF THE ATTORNEY AND NEITHER
YOU NOR THE ATTORNEY WILL BE LIABLE FOR ANY ACTS OF COMMISSION OR OMISSION, NOR
FOR ANY ERROR OF JUDGMENT OR


 

3

--------------------------------------------------------------------------------


 


MISTAKE OF FACT OR LAW OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS
POWER BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE SO LONG AS ANY OBLIGATIONS
REMAINS UNPAID.

 


9.             NO DELAY OR FAILURE ON YOUR PART IN EXERCISING ANY RIGHT,
PRIVILEGE OR OPTION HEREUNDER SHALL OPERATE AS A WAIVER OF SUCH OR OF ANY OTHER
RIGHT, PRIVILEGE, REMEDY OR OPTION, AND NO WAIVER WHATEVER SHALL BE VALID UNLESS
IN WRITING, SIGNED BY YOU AND THEN ONLY TO THE EXTENT THEREIN SET FORTH, AND NO
WAIVER BY YOU OF ANY DEFAULT SHALL OPERATE AS A WAIVER OF ANY OTHER DEFAULT OR
OF THE SAME DEFAULT ON A FUTURE OCCASION.  YOUR BOOKS AND RECORDS CONTAINING
ENTRIES WITH RESPECT TO THE OBLIGATIONS SHALL BE ADMISSIBLE IN EVIDENCE IN ANY
ACTION OR PROCEEDING, SHALL BE BINDING UPON US FOR THE PURPOSE OF ESTABLISHING
THE ITEMS THEREIN SET FORTH AND SHALL CONSTITUTE PRIMA FACIE PROOF THEREOF.  YOU
SHALL HAVE THE RIGHT TO ENFORCE ANY ONE OR MORE OF THE REMEDIES AVAILABLE TO
YOU, SUCCESSIVELY, ALTERNATELY OR CONCURRENTLY.  WE AGREE TO JOIN WITH YOU IN
EXECUTING FINANCING STATEMENTS OR OTHER INSTRUMENTS TO THE EXTENT REQUIRED BY
THE UNIFORM COMMERCIAL CODE IN FORM SATISFACTORY TO YOU AND IN EXECUTING SUCH
OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REQUIRED OR DEEMED NECESSARY BY YOU FOR
PURPOSES OF AFFECTING OR CONTINUING YOUR SECURITY INTEREST IN THE COLLATERAL.

 


10.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK AND CANNOT BE TERMINATED ORALLY.  ALL OF
THE RIGHTS, REMEDIES, OPTIONS, PRIVILEGES AND ELECTIONS GIVEN TO YOU HEREUNDER
SHALL ENURE TO THE BENEFIT OF YOUR SUCCESSORS AND ASSIGNS.  THE TERM “YOU” AS
HEREIN USED SHALL INCLUDE YOUR COMPANY, ANY PARENT OF YOUR COMPANY, ANY OF YOUR
SUBSIDIARIES AND ANY CO-SUBSIDIARIES OF YOUR PARENT, WHETHER NOW EXISTING OR
HEREAFTER CREATED OR ACQUIRED, AND ALL OF THE TERMS, CONDITIONS, PROMISES,
COVENANTS, PROVISIONS AND WARRANTIES OF THIS AGREEMENT SHALL ENURE TO THE
BENEFIT OF AND SHALL BIND THE REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF EACH OF
US AND THEM.  YOU AND WE HEREBY (A) WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
LITIGATION RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND WE AGREE NOT TO ASSERT ANY COUNTERCLAIM IN SUCH LITIGATION, (B) SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH
OF MANHATTAN, THE CITY OF NEW YORK AND (C) WAIVE ANY OBJECTION YOU OR WE MAY
HAVE AS TO THE BRINGING OR MAINTAINING OF SUCH ACTION WITH ANY SUCH COURT.

 

4

--------------------------------------------------------------------------------


 

11.           All notices from you to us shall be sufficiently given if mailed
or delivered to us at our address set forth below.

 

 

 

Very truly yours,

 

 

 

ELECTRIC CITY CORP.

 

 

 

 

 

By:

 

/s/ John Mitola

 

 

Name:

 

John Mitola

 

 

Title:

 

Chief Executive Officer

 

 

 

 

Address:

1280 Landmeier Road

 

 

Elk Grove Village, Illinois 60007

 

 

 

Dated as of:  September 11, 2003

 

 

ACKNOWLEDGED:

 

 

LAURUS MASTER FUND, LTD.

 

 

By:

 

/s/ David Grin

 

Name:

 

David Grin

 

Title:

 

Partner

 

 

5

--------------------------------------------------------------------------------